DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Murphy on 5/7/2021.
The claims have been amended as follows:

Claim 7. (Currently Amended) The method according to claim 1, wherein the information cells of an information block are arranged from left to right and a plurality of information blocks is arranged top-down.

Claim 10. (Currently Amended) A system for computer-assisted monitoring of a technical system, comprising: 
a processor, 
wherein the processor is configured to receive, as a data stream, a set of sensor data from at least one data source, the set of sensor data comprising a 
wherein the processor is configured to divide the given time period into a plurality of time slots, each of the time slots comprising a subset of sensor data values, the processor further being adapted to: 
for each time slot, calculate statistical values from the subset of sensor data values, at least one first statistical value comprising an extreme value and at least one second statistical value describing a distribution of the subset of sensor data values; 
for each time slot, map each of the at least one first statistical value and the at least one second statistical value to a respective first and a respective second color value of a color scale; 
for each time slot, map the at least one first and the at least one second color value in an information block comprising a number of information cells corresponding to the number of color values and being arranged adjacent in a predetermined manner, and to color each information cell with the respective color value of the at least one first statistical value and the at least one second statistical value; and 
wherein the processor is configured to display the information blocks of at least a part of the time slots in their sequence of appearance in the set of sensor data on a screen for indicating a color gradient of the information cells over time.

Claim 11. (Currently Amended) The system according to claim 10, wherein the processor is configured .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 10 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest art OGAWA, Smith and VANDER BROEK disclose various limitations of the claim (see previous Office Action). However, independent claim 1 further recites the features of “the set of sensor data comprising a plurality of time series data values acquired within a given time period and with a given frequency”. Other independent claims recite similar features. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613